DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are currently pending and have been fully considered.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-10 are in condition for allowance because the prior art does not teach or suggest the claimed fuel cell system comprising a plurality of electricity generation systems and a connection flow path through which fuel flows between the plurality of electricity generation systems, wherein each of the plurality of electricity generation systems comprises: a fuel tank which stores the fuel, a fuel cell stack which generates electricity by the fuel supplied from the fuel tank, a fuel flow path which is connected to the fuel tank and the fuel cell stack and flows the fuel, a pressure sensor which is arranged in the fuel flow path and detects a pressure of the fuel on the fuel tank side, a valve which is arranged on a downstream side of the pressure sensor in the fuel flow path and is switched between flow and shutoff of the fuel by opening and closing, a control portion which controls the opening and closing of the valve according to a detection value of the pressure of the fuel output from the pressure sensor, and a branch portion which branches from the fuel flow path on a downstream side of the valve in the fuel flow path, and the connection flow path connects the mutual branch portions of the plurality of electricity generation systems.
	Tsubouchi et al. (US 2019/0036139 A1) teach a fuel cell system comprising a bypass path that bypasses the expander from upstream to downstream is provided in the supply path, and wherein the flow rate adjusting unit is a three-way valve that is provided in an upstream portion in the supply path connected to a first end of the bypass path. However, Tsubouchi et al. do not teach or suggest a fuel cell system with the claimed configuration recited by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724